Citation Nr: 1419625	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-15 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for prostate cancer to include as due to exposure to herbicides. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for bilateral tinnitus.

4.  Entitlement to service connection for cerebrovascular accident (CVA) (claimed as stroke).

5.  Entitlement to service connection for a bronchial condition to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from November 1964 to November 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in November 2011.  The hearing transcript has been associated with the claims file. 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of entitlement to service connection for a bronchial disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  The Veteran has been diagnosed with prostate cancer.

2.  The Veteran had active service on the U.S.S. Zelima (AF-49) and the U.S.S. Rehoboth (AGS-50).

3.  The U.S.S. Zelima was within the official waters of the Republic of Vietnam from July 1966 to August 1966, but it was never within the inland waters of Vietnam nor did it ever dock in any port in Vietnam. 

4.  The U.S.S. Rehoboth was never within the inland waters of the Republic of Vietnam nor did it ever dock in any port in Vietnam. 

5.  The Veteran does not have confirmed duty or visitation in the Republic of Vietnam during the Vietnam era and is not shown to have been exposed to Agent Orange or any similar herbicide during service.

6.  Symptoms of prostate cancer were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

7.  Prostate cancer first manifested many years after service separation and is not causally or etiologically related to active military service, to include exposure to herbicide agents.

8.  The Veteran does not have a bilateral hearing loss disability for VA purposes.

9.  The Veteran's bilateral tinnitus did not have its onset during service nor is it related to service. 

10.  The Veteran's cerebrovascular accident did not have its onset in service. 

11.  Symptoms related to a cerebrovascular accident were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1133, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for service connection for bilateral hearing loss are not met. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

3.  The criteria for service connection for bilateral tinnitus are not met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.6, 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

4.  The criteria for service connection cerebrovascular accident are not met. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Here, notice was provided to the Veteran in November 2009, prior to the initial adjudication of the claims.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, as well as of VA and the Veteran's respective duties for obtaining evidence.  The November 2009 letter also notified the Veteran of VA's practices in assigning disability evaluations and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran. 

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, private treatment records, and Social Security Administration (SSA) records as well as the Veteran's own statements in support of his claims.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 
38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 
327 F. 3d 1339, 1341(Fed. Cir. 2002).

VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran was examined by VA in connection with the claims for service connection for bilateral hearing loss and bilateral tinnitus in November 2009.  The Board has reviewed the examination report, and finds that it is adequate for the purpose of deciding the issues of bilateral hearing loss and tinnitus on appeal.  The examination report contains all the findings needed to evaluate the claims for service connection, including the Veteran's history and clinical evaluation as well as rationale for the opinions given.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that a VA examination is not necessary with respect to the issue of service connection for prostate cancer.  As the Board will discuss below, the Veteran does not have confirmed exposure to Agent Orange or other tactical herbicide agents within the meaning of 38 C.F.R. § 3.307 (2013) in service, there was no in-service injury or disease of the prostate or chronic symptoms of prostate cancer shown in service, and the Veteran has not otherwise provided competent evidence that indicates that there may be a nexus between currently diagnosed prostate cancer and service.  Absent evidence that indicates that the Veteran has a current claimed disability related to an injury or disease in service, the Board finds that a VA examination is not necessary for disposition of the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, or in-service event of herbicide exposure, referral of this case to obtain an examination and/or an opinion as to the etiology of prostate cancer would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service exposure to an herbicide agent, and could only result in a speculative opinion of no probative value.  The Court has held that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  The holding in Charles was predicated on the existence of evidence of both an in-service injury or event and a current diagnosis, and the duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d). 

The Board also finds that a VA examination is not necessary with respect to the issue of service connection for cerebrovascular accident (CVA).  As the Board will discuss below, it is unclear if the Veteran currently has any residuals related to the 1994 CVA.  Moreover, there was no in-service injury related to CVA or chronic symptoms of CVA shown in service, and the Veteran has not otherwise provided evidence that indicates that there may be a nexus between the CVA and service.  Absent evidence that indicates that the Veteran has a current claimed disability related to an injury or disease in service, the Board finds that a VA examination is not necessary for disposition of the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d at 1328.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Service Connection Legal Authority

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2013).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Additionally, three of the claimed disabilities, prostate cancer, sensorineural hearing loss, and brain thrombosis or hemorrhage as related to CVA are "chronic diseases" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive provisions based on chronic symptoms in service and continuous symptoms since service at 
38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker, 718 F.3d 1331 (holding that the chronic in-service and continuous post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to chronic diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including malignant tumors, sensorineural hearing loss, and brain thrombosis or hemorrhage based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service, the Veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; 
(2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2013). 

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions, including prostate cancer.  38 C.F.R. § 3.309(e).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); 38 C.F.R. § 3.159(a)(2).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Prostate Cancer

The Veteran asserts that he was exposed to herbicide agents in Vietnam while on board the U.S.S. Zelima and U.S.S. Rehoboth.

First, the evidence of record reflects that the Veteran has a current diagnosis of prostate cancer. VA treatment records show that the Veteran was first diagnosed with prostate cancer in May 2009. Post-service treatment records show that a biopsy of the Veteran's prostate gland was positive for carcinoma.  Also, the Board notes that prostate cancer is enumerated as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).

After reviewing all the evidence, including the Veteran's statements asserting service in Vietnam and exposure to herbicides in service, the Board finds that the weight of the evidence demonstrates that the Veteran does not have confirmed duty or visitation in the Republic of Vietnam.  In this regard, service personnel records note that the Veteran served aboard the U.S.S. Zelima (AF-49) and the U.S.S. Rehoboth (AGS-50) during military service.  The National Personnel Records Center (NPRC) and the Joint Services Records Research Center (JSRRC) noted that the U.S.S. Zelima was in the official waters of the Republic of Vietnam from July 1966 to August 1966.  There is no indication that the U.S.S. Rehoboth was in the official waters of the Republic of Vietnam at any time.  According to the Veteran's Form DD-214, his military occupational specialty (MOS) was a BM-010, Boatswain's mate.

While the Veteran's personnel records show that he was stationed on the U.S.S. Zelima during the time it was within the official waters of Vietnam, the record does not show that the Veteran ever left the ship while stationed in Vietnam.  The record also does not show that the U.S.S. Zelima ever transited inland waters or that the Veteran stepped foot in the Republic of Vietnam.  The regulation requires the Veteran served on a ship that was an the inland waterway or that he set foot within land borders of Vietnam for the presumptive service connection to attach, and a Veteran who never went ashore from ship on which he served in Vietnamese coastal waters was not entitled to the presumptive connection.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97.  The weight of the evidence does not show that the Veteran's ships were in the inland waterways or that he stepped foot on land in Vietnam nor does the Veteran claim that he stepped foot on land in Vietnam.  Therefore, there is no basis to grant service connection for prostate cancer, to include as due to herbicide exposure, on a presumptive basis.

The record also presents no basis to grant service connection for prostate cancer, on a direct basis.  Service treatment records are absent of any complaints, treatment, or diagnosis relating to prostate cancer.  Upon discharge from service, clinical evaluation of the Veteran's anus and rectum, were normal and urinalysis testing was normal, as reflected in the November 1969 discharge examination report.  Furthermore, a February 1973 exam, conducted upon the Veteran in conjunction with enlistment in reserve service, reflects a normal clinical evaluation of the Veteran's anus and rectum, as well as normal urinalysis testing.  A concurrent report of medical history completed by the Veteran shows that the he denied frequent or painful urination and indicated that he was in perfect health except for trouble with one of his teeth.  Post service treatment records note the Veteran's diagnosis of prostate cancer in May 2009.  Therefore, the weight of the lay and medical evidence demonstrates that the Veteran's prostate cancer was not incurred during service, was not manifest to a compensable degree within one year of discharge from service, and was not continuous since service.  

As previously stated, the first objective medical evidence that the Veteran has prostate cancer was in May 2009, approximately 41 years after service.  There is no evidence of record of the claimed disability during service or immediately thereafter.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observations is competent). Such evidence is lacking in this case.  No medical professional has provided competent medical evidence linking the diagnosis of prostate cancer, to any aspect of the Veteran's active service, to include his claimed exposure to herbicides in service, and the Veteran has not alluded to the existence of any such opinion. Therefore, there is no probative medical evidence suggesting a link between the Veteran's period of service and his current diagnosis of prostate cancer.

Lay evidence concerning types and places of service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence or supporting personnel records.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran is competent to provide lay testimony regarding his whereabouts during his military service and the Board finds this account to be credible.  However, the Veteran's claim that he was exposed to herbicides on board the U.S.S. Zelima or the U.S.S. Rehoboth is not supported by the findings that these two ships were not in the inland waters of the Republic of Vietnam neither did these ships dock in any port in Vietnam.  Indeed, the Veteran served aboard these two ships in the Republic of Vietnam and has received the Vietnam Service Medal; however, as noted above, there is no evidence of record showing that he set foot on land in the Republic of Vietnam.

The Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, prostate cancer requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Thus, because of the medical complexity of the matter, the Veteran is not competent to render such an opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and service. 

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim of service connection for prostate cancer, to include as due to exposure to herbicides.  As such, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Hearing Loss

The Veteran is claiming entitlement to service connection for bilateral hearing loss.  For the purposes of this claim, the threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The Veteran contends that he has a bilateral hearing loss disability that is related to acoustic trauma during active service.  The Board finds that the weight of the evidence demonstrates the Veteran has not met the threshold criteria for establishing a current hearing loss "disability" for VA purposes in accordance with 38 C.F.R. § 3.385.

At the November 2009 VA audiological examination, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
25
30
LEFT
15
15
15
15
25
 
Speech audiometry revealed speech recognition ability of 96 percent bilaterally. Pure tone thresholds were not recorded at 40 decibels or greater in any of the frequencies or 26 Hertz or greater in at least three frequencies and speech recognition scores were not less than 94 percent in either ear.  Therefore, the Veteran does not have impaired hearing for VA purposes; as such, the Board finds that the Veteran does not have a current hearing loss disability.  See 38 C.F.R. 
§ 3.385 (2012).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  Because the Veteran does not have a currently diagnosed bilateral hearing loss disability under 38 C.F.R. § 3.385, service connection for bilateral hearing loss is not warranted.  Because the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, the claim must be denied, and the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §3.102.

Service Connection for Bilateral Tinnitus

The Veteran contends that his current tinnitus is related to active military service. At the November 2011 Board hearing, the Veteran testified that he was exposed to loud noises that resulted in his current tinnitus.  

According to the November 2009 VA audiological examination report, the Veteran claimed that he has recurrent (intermittent) tinnitus with episodes that last for minutes or hours.  The Board finds that the Veteran has a current disability of tinnitus.  However, after reviewing all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience tinnitus during service, that is, tinnitus did not begin during service.  The Board recognizes the competency of a lay person to report symptoms of tinnitus (ringing in the ears) at any time.  See Charles, 16 Vet. App. 370 (stating that tinnitus is the type of disorder associated with symptoms capable of lay observation, as it may be diagnosed by its unique and readily identifiable features, so is not "medical in nature").  In this case, the Board finds Veteran not to be credible in reporting of symptoms of tinnitus during service and after service.  The weight of the competent and credible evidence shows no tinnitus in service or during the years immediately following service; tinnitus is not shown until 2009, when the Veteran reported on the September 2009 VA Form 21-526 that his tinnitus started in 1966. 

The Board finds that the Veteran's claim to the effect that he had tinnitus in service and for the years after service prior to 2009, which he made pursuant to the current claim for service connection (compensation), are inconsistent with and outweighed by other more contemporaneous evidence that shows no tinnitus in service or for years after service.  Service treatment records do not reveal any complaints or findings of tinnitus.  At the time of the November 1968 service separation examination, normal findings were reported for the ears.  Moreover, at the time of a February 1973 examination in conjunction with Veteran's enlistment in reserve service, normal findings were reported for both ears.  The Veteran also denied having ear trouble on the concurrent report of medical history, with no notation of tinnitus at that time.  Furthermore, at the time of his November 2009 VA audiological examination, the Veteran reported that the onset of his tinnitus in 2005.  The Board finds the Veteran not credible to the extent that he claims that his tinnitus started in service because his report of onset of tinnitus at the November 2009 VA audiological examination contradicts his statement in the September 2009 VA Form 21-526 that tinnitus started during service in 1966.  

The Board next finds that the weight of the evidence demonstrates that the current tinnitus is not related to service, including any in-service noise exposure.  The November 2009 VA audiological examiner opined that the current tinnitus is not related to service because there is no complaint of tinnitus in the Veteran's service medical records and there is little basis for concluding that the current complaint of tinnitus would be related military service given the Veteran's report of onset in 2005.  The Board finds the November 2009 VA examination report highly probative on the issue of service connection for tinnitus.  

Another factor that weighs against the claim for service connection for tinnitus is that the Veteran did not complain from tinnitus until 2009 when made the claim for service connection and that he has reported that the onset of his tinnitus was in 2005, approximately 37 years after discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  

Finally, tinnitus is not a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on chronic symptoms in service and continuous symptoms since service at 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In sum, the preponderance of the lay and medical evidence weighs against a finding that any claimed tinnitus is related to the Veteran's active service.  As such, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Service Connection for CVA

The Veteran contends that his CVA is related to active military service.  After reviewing all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience CVA during service and that CVA or residuals thereof, if any, are not related to service.

The record reflects that the Veteran had a CVA in March 1994.  The service treatment records do not reflect any complaints, treatment, or a diagnosis a CVA.  The November 1968 examination performed in connection with the Veteran's release from active duty indicated that his vascular and neurologic systems were normal and reflected a blood pressure reading of 130/84.  Furthermore, a February 1973 exam, conducted upon the Veteran in conjunction with enlistment in reserve service, reflected a normal clinical evaluation of the Veteran's vascular and neurologic systems and showed a blood pressure reading of 130/84.  A concurrent report of medical history filled out by the Veteran shows that the Veteran denied having high blood pressure or any dizziness or fainting spells; the Veteran also indicated that he was in perfect health except for trouble with one of his teeth.  Post-service treatment records note that the Veteran had a CVA in 1994.  Therefore, the Veteran's CVA or residuals thereof, if any, was not incurred during service, was not manifest to a compensable degree within one year of discharge from service, and was not continuous since service.  38 C.F.R. §§ 3.303, 3.307, 3.309(a).

As previously stated, the medical evidence shows that the Veteran had a CVA in March 1994, approximately 26 years after service.  There is no medical evidence of record of the claimed disability during service or immediately thereafter.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observations is competent).  Such evidence is lacking in this case.  No medical professional has provided competent medical evidence linking the Veteran's CVA or residuals thereof, if any, to any aspect of the Veteran's active service, and the Veteran has not alluded to the existence of any such opinion.  Therefore, there is no probative evidence suggesting a link between the Veteran's period of active service and his claimed CVA.  Finally, at the November 2011 Board hearing, when asked if a doctor informed him that his CVA was related to anything in service, the Veteran indicated that he never asked.  In addition, a CVA requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Thus, because of the medical complexity of the matter, the Veteran is not competent to render such an opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and service.  Therefore, the record shows that lay and medical evidence does not provide a link between the Veteran's claimed CVA and active service.

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim of service connection for a CVA.  As such, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for prostate cancer is denied. 

Service connection for bilateral hearing loss is denied. 

Service connection for bilateral tinnitus is denied.

Service connection for cerebrovascular accident (claimed as stroke) is denied.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim for service connection for a bronchial disability.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  At the November 2011 Board hearing, the Veteran indicated that he was treated by the VA for a bronchial condition; however, no VA treatment records related to the bronchial condition were associated with the claims file.  Therefore, pursuant to VA's duty to assist the Veteran with the development of the claim, the RO should obtain any outstanding VA treatment records related to the claimed bronchial disability.  38 C.F.R. § 3.159(c). 

The Veteran has claimed service connection for a bronchial disability due to exposure to asbestos during active service.  The Veteran states that he was exposed to asbestos when he was stationed as Boatswain's mate aboard the U.S.S. Zelima (AF-49) and the U.S.S. Rehoboth (AGS-50) during active service in the U.S. Navy.  As part of the November 2009 notice letter, the RO requested that the Veteran provide the diagnosis of the disease caused by the claimed asbestos exposure as part of the November 2009 notice letter.  The record does not reflect that the Veteran sent any such evidence to VA.  The Veteran should provide as much detail as possible about the reported in-service exposure to asbestos in order for VA to appropriately adjudicate the claim.
 
Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i).  The Veteran has not been afforded a VA examination to address service connection for a bronchial disability as a result of the reported exposure to asbestos.  In light of the "low threshold" for examination and medical opinion as announced in Mclendon, 20 Vet App. 79, the Board finds that remand for a VA examination and nexus opinion is necessary to help determine if the Veteran currently has a bronchial disability, and, if so, whether such disability is related to the reported in-service exposure to asbestos.

Accordingly, the issue of service connection for a bronchial disability is REMANDED for the following action:

1.  The RO/AMC should undertake additional efforts to obtain any outstanding VA treatment records related to the claimed bronchial disability.  Efforts to obtain all these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  The RO/AMC should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the records are unavailable.  

2.  The RO/AMC should undertake necessary additional efforts to ascertain whether or not the Veteran was exposed to asbestos during service, to include asking the Veteran to provide additional information regarding the claimed asbestos exposure.  A specific finding should be made as to asbestos exposure and documentation of such finding should be associated with the claims file.  

3.  Schedule the Veteran for the appropriate VA examination by a physician to assist in determining whether the Veteran has a current diagnosis of a bronchial disability as well as the etiology of such disability, if diagnosed.  The VA examiner should specifically comment on whether the Veteran has any current disabilities that are related to the claimed exposure to asbestos.

The claims file should be made available to the VA examiner for review, and the examination report should reflect that such review has been accomplished.  All necessary testing should be conducted and all appropriate diagnoses rendered.  

The VA examiner should provide an opinion with rationale as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's bronchial disability, if diagnosed, had its origin in service or is in any way related to the Veteran's active service, to include the claimed exposure to asbestos.  

4.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


